 

Exhibit 10.2

 

 



CV SCIENCES, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of June
8, 2018 (the “Date of Grant”), is made by and between CV Sciences, Inc., a
Delaware corporation (the “Company”), and Michael Mona, Jr. (the “Grantee”).
Unless otherwise provided, capitalized terms shall have the meanings given in
Section 3.

 

1.               Grant of Restricted Stock Unit Award

 

(a)             Grant of Restricted Stock Units. The Company hereby grants to
the Grantee Two Million Nine Hundred Fifty Thousand (2,950,000) Restricted Stock
Units (the “Award”) which shall be settled in shares of the Company’s Common
Stock (“Shares”) on the terms and conditions set forth in this Agreement.
Grantee has instructed the Company to issue the Award in the following
denominations to the following recipients, on Grantee’s behalf:

 

(b)             Dividends. If and whenever any cash dividends are declared on
the Shares, on the date such dividend is paid, the Company will credit to
Grantee a number of additional Restricted Stock Units equal to the result of
dividing (i) the product of the total number of Restricted Stock Units credited
to Grantee on the record date for such dividend (other than previously settled
or forfeited Restricted Stock Units) multiplied by the per Share amount of such
dividend, by (ii) the Fair Market Value of one Share on the record date for such
dividend. The additional Restricted Stock Units shall be or become vested to the
same extent as the Restricted Stock Units that resulted in the crediting of such
additional Restricted Stock Units.

 

(c)             Other Adjustments. If and whenever the Company declares and pays
a dividend or distribution on the Shares in the form of additional shares, or
there occurs a forward split of Shares, then a number of additional Restricted
Units shall be credited to Grantee as of the payment date for such dividend or
distribution or forward split equal to (i) the total number of Restricted Stock
Units credited to Grantee on the record date for such dividend or distribution
or split (other than previously settled or forfeited Restricted Stock Units),
multiplied by (ii) the number of additional Shares actually paid as a dividend
or distribution or issued in such split in respect of each outstanding Share.
The additional Restricted Stock Units shall be or become vested to the same
extent as the Restricted Stock Units that resulted in the crediting of such
additional Restricted Stock Units.

 

2.               Terms and Conditions of Award

 

The grant of Restricted Stock Units provided in Section 1 shall be subject to
the following additional terms, conditions and restrictions:

 

(a)             Limitations on Rights Associated with Units. The Restricted
Stock Units are bookkeeping entries only. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units.

 

(b)             Restrictions. Restricted Stock Units and any interest therein,
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, except by will or the laws of descent and distribution, during the
Restricted Unit Period. Any attempt to dispose of any Restricted Stock Units in
contravention of the above restriction shall be null and void and without
effect.

 

(c)             Lapse of Restrictions. Subject to Sections 2(e) and 2(f) below,
the Restricted Stock Units shall vest and become non-forfeitable as follows:

 

(i)              983,323 Restricted Stock Units shall be vested on the one year
anniversary of the Date of Grant (the “Initial Award”); and

 

(ii)            The remaining Restricted Stock Units shall vest in twenty-four
(24) equal monthly increments thereafter, provided there has not been a
termination of Grantee’s service to the Company as of each such date.

 

(d)             Timing and Manner of Payment of Restricted Stock Units. Any
Restricted Stock Units subject to the Award that become non-forfeitable shall be
paid within ten (10) business days after the date any Restricted Stock Units
subject to the Award become non-forfeitable (the “Payment Date”). Such
Restricted Stock Units shall be paid by the Company delivering to the Grantee a
number of Shares equal to the number of Restricted Stock Units that become
non-forfeitable upon that Payment Date. The Company shall issue the Shares
either (i) in certificate form or (ii) in book entry form, registered in the
name of the Grantee. Delivery of any certificates will be made to the Grantee’s
last address reflected on the books of the Company and its Subsidiaries unless
the Company is otherwise instructed in writing. Neither the Grantee nor any of
the Grantee’s successors, heirs, assigns or personal representatives shall have
any further rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding anything herein to the contrary, the delivery of Shares shall be
delayed in the event the Company reasonably anticipates that the issuance of
Shares would constitute a violation of federal securities laws or other
Applicable Law. If the delivery of Shares is delayed by the provisions of this
Section 2(d), the delivery of Shares shall occur at the earliest date at which
the Company reasonably anticipates issuing the Shares will not cause a violation
of federal securities laws or other applicable law.

 

 

 



 1 

 

 

(e)             Termination of Employment or Service. Except as expressly
provided in this Section 2(e) or in Section 2(f), in the event of the
termination of Grantee’s employment or service with the Company prior to the
lapsing of the restrictions in accordance with Section 2(c) hereof with respect
to any of the Restricted Stock Units granted hereunder: (i) if Grantee’s
employment is terminated with Cause or if Grantee voluntarily terminates his
service without Good Reason (each as defined in Grantee’s Employment Agreement
dated June 8, 2018, and as amended from time to time), such portion of the
Restricted Stock Units held by Grantee shall be automatically forfeited by the
Grantee as of the date of termination, and neither the Grantee nor any of the
Grantee’s successors, heirs, assigns or personal representatives shall have any
rights or interests in any Restricted Stock Units that are so forfeited; and
(ii) if Grantee’s employment is terminated without Cause or Grantee voluntarily
terminates his employment with Good Reason, then such portion of the Restricted
Stock Units held by Grantee shall become fully vested and non-forfeitable as of
the date of such termination.

 

(f)              Change in Control. In the event of a Change in Control, all
Restricted Stock Units subject to the Award, to the extent then outstanding and
not vested, shall become fully vested and non-forfeitable as of immediately
prior to the consummation of such Change in Control.

 

(g)             Income Taxes. All income and other taxes related to the
Restricted Stock Units award and any Shares delivered in payment thereof are the
sole responsibility of Grantee. Grantee has reviewed with his own tax advisors
the applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. Grantee is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Grantee understands that he (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 

(h)             Restrictions on Resale. Grantee understands that the Shares are
“restricted securities” and are subject to resale restrictions under Applicable
Law, including holding period and other requirements under Rule 144 of the
Securities Act, and that Grantee may incur a tax liability as a result of
receipt of Shares and be prohibited from selling all or a portion of such Shares
notwithstanding such tax liability.

 

(i)              Release. The Grantee’s rights to receive any accelerated
vesting of the Restricted Stock Units subject to the Award in connection with a
termination of the Grantee’s employment or service pursuant to Section 2 shall
require the Grantee to execute and deliver to the Company (with the period to
revoke expiring without the Grantee’s revocation) within sixty (60) days of such
termination (or, if earlier, the date the Company is required to make payment
hereunder in connection with such termination) a release in a form acceptable to
the Company.

 

3.               Definitions

 

“Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.

 

“Applicable Law” means the legal requirements relating to this Agreement and the
Award granted hereunder with respect to applicable provisions of federal
securities laws, state corporate and securities laws, the Code, the rules of any
applicable stock exchange or national market system, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means:

 

(A)           The direct or indirect sale or transfer, in a single transaction
or a series of related transactions, by the stockholders of the Company of
voting securities, in which the holders of the outstanding voting securities of
the Company immediately prior to such transaction or series of transactions
hold, as a result of holding Company securities prior to such transaction, in
the aggregate, securities possessing less than twenty percent (20%) of the total
combined voting power all outstanding voting securities of the Company or of the
acquiring entity immediately after such transaction or series of related
transactions;

 

(B)           A merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold as a result of holding Company securities prior to such
transaction, in the aggregate, securities possessing more than fifty percent
(50%) of the total combined voting power of all outstanding voting securities of
the surviving entity (or the parent of the surviving entity) immediately after
such merger or consolidation;

 

 

 



 2 

 

 

(C)           A reverse merger in which the Company is the surviving entity but
in which the holders of the outstanding voting securities of the Company
immediately prior to such merger hold as a result of holding Company securities
prior to such transaction, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;

 

(D)           The sale, transfer or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company, except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or

 

(E)            A Disposition Event, as defined under the Agreement and Plan of
Reorganization dated December 30, 2015 by and among CannaVest Corp., CannaVest
Merger Sub, Inc., CannaVest Acquisition LLC, CanX, Inc. and The Starwood Trust,
the Restricted Stock Units shall immediately vest.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company.

 

“Date of Grant” has the meaning given in the Preamble.

 

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

 

(A)           If the Common Stock is listed on one or more established stock
exchanges or national market systems, including without limitation The Nasdaq
Global Market or The Nasdaq Capital Market of The Nasdaq Stock Market, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on the principal exchange or system on
which the Common Stock is listed (as determined by the Board) on the date of
determination (or, if no closing sales price or closing bid was reported on that
date, as applicable, on the last trading date such closing sales price or
closing bid was reported), as reported in The Wall Street Journal or such other
source as the Board deems reliable;

 

(B)           If the Common Stock is regularly quoted on an automated quotation
system (including the OTC Bulletin Board) or by a recognized securities dealer,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Board deems reliable; or

 

(C)           In the absence of an established market for the Common Stock of
the type described in (A) and (B), above, the Fair Market Value thereof shall be
determined by the Board in good faith.

 

“Restricted Unit Period” means the period commencing on the Date of Grant and
ending on the date the Restricted Stock Units vest.

 

4.               Miscellaneous

 

(a)             Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
the Chief Financial Officer of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address appearing on
the books of the Company or to the Grantee’s residence or to such other address
as may be designated in writing by the Grantee.

 

(b)             No Right to Continued Employment or Service. Nothing in the Plan
or in this Agreement shall confer upon the Grantee any right to continue in the
employ of the Company or shall interfere with or restrict in any way the right
of the Company, which is hereby expressly reserved, to remove, terminate or
discharge the Grantee at any time for any reason whatsoever, with or without
cause and with or without advance notice.

 

 

 



 3 

 

 

(c)             No Rights as Stockholder. Neither the Grantee nor any person
claiming under or through the Grantee will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

 

(d)             No Obligation to Register Shares. The Company shall be under no
obligation to register any shares as a result of the settlement of the
Restricted Stock Units pursuant to the federal securities laws.

 

(e)             Code Section 409A. Notwithstanding anything in this Agreement to
the contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant’s “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant’s
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

(f)              Successors. The terms of this Agreement shall be binding upon
and inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.

 

(g)             Invalid Provision. The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

(h)             Modifications. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.

 

(i)              Entire Agreement and Full Satisfaction. This Agreement, the
Plan and the Employment Agreement contain the entire agreement and understanding
of the parties hereto with respect to the subject matter contained herein and
therein and supersede all prior communications, representations and negotiations
in respect thereto.

 

(j)              Governing Law. This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Delaware.

 

(k)             Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(l)              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 8th day of June 2018.

 

 

CV SCIENCES, INC.

 

/s/ Joseph Dowling

By: Joseph Dowling

Its: Chief Executive Officer

 

 

GRANTEE

 

 

Signature: /s/ Michael Mona, Jr.

Printed Name: Michael Mona, Jr.

 

 

 

 

 

 

 

 



 5 

 

 